Citation Nr: 1749891	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure or due to ionizing radiation exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified at a hearing before the undersigned in May 2016.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development to ensure that they are afforded every consideration.

Remand is yet again required to obtain treatment records that do not appear to be part of the record as requested by the August 2016 remand.  A review of the record reveals that potentially relevant records do not appear to have been obtained from Melinda Garcia, M.D., who saw the Veteran for his psychiatric illness, and Jill Marjama-Lyons, M.D., who saw the Veteran for his Parkinson's disease.  In October 2016, the Veteran was sent a letter from the VA requesting new consent forms to obtain these records, which he provided.  There is no indication that these records were received or considered as part of the Veteran's claims.  As a result, these records must be obtained on remand.

Furthermore, pursuant to the Board's August 2016 remand, the Veteran underwent a VA psychiatric examination in March 2017.  The examiner diagnosed the Veteran with an acquired psychiatric disorder with depression and anxiety due to his thyroid condition and Parkinson's disease.  In reaching that conclusion, the examiner was asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder had its clinical onset during his service or is related to any incident of service, to include not being allowed to sleep for 3 to 4 days at a time.  The examiner was also asked to review and acknowledge the Veteran's complaints of nervousness shortly after service in 1972, to include at the time of a VA examination in June 1972.  The Board finds that the examination is inadequate because it fails to elicit a complete history from the Veteran to include his sleep deprivation issues during his service or his complaints of nervousness shortly after service.  There is also indication that the examiner did not review the Veteran's service records because they are not included as part of the records reviewed for the examination.  As a result, on remand a new examination must be conducted.

Finally, the Veteran should be scheduled for a VA examination concerning his claim for service connection for Parkinson's disease.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records dated since October 2016, from the VA Medical Center (VAMC) in Albuquerque, New Mexico.

2.  Make arrangements to obtain the Veteran's complete treatment records from Melinda Garcia, M.D., Jill Marjama-Lyons, M.D., Donald Ortiz, M.D., and Michael Archibeck, M.D.

3.  After the above records have been obtained and the all indicated development has been completed, schedule the Veteran for a VA psychiatric examination.

The entire claims file (i.e. the electronic file) must be made available to the examiner for review.  The examiner must include a notation that a review of the Veteran's entire claims folder was conducted.

(a)  The examiner must identify all current psychiatric disorders found to be present.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder had its clinical onset during his service or is related to any incident of service, to include not being allowed to sleep for 3 to 4 days at a time.  In providing this opinion, the examiner should review and acknowledge the Veteran's complaints of nervousness shortly after service in 1972, to include at the time of the VA examination in June 1972.

The examiner should elicit a complete history from the Veteran as it relates to not being allowed to sleep for days at a time during his service and his complaints of nervousness shortly after service.  The examiner should also report any other stressors the Veteran may have experienced during his service and how any stressor affected his quality of life after his service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

If the examiner cannot provide any opinion requested above, then the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, then all reasonable steps to obtain this missing information should be accomplished before the claim is readjudicated.

4.  Schedule the Veteran for an appropriate VA examination with regard to his claim of entitlement to service connection for Parkinson's disease.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review.  The examiner must include a notation that a review of the Veteran's entire claims folder was conducted.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's Parkinson's disease had its clinical onset during active service or resulted from or is otherwise related to any in-service incident, to include exposure to lead paint, pesticides, and/ or commercial herbicides (as opposed to tactical herbicides such as Agent Orange).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

If the examiner cannot provide any opinion requested above, then the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, then all reasonable steps to obtain this missing information should be accomplished before the claim is readjudicated.

5.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

